                    Case 20-13144-BLS                  Doc 38        Filed 02/18/21            Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 7

KRANOS CORPORATION, et al.,1                                        Case No. 20-13144 (BLS)
                                                                    (Jointly Administered)
                              Debtors.
                                                                    Re: Dkt. No. 21


                CERTIFICATE OF NO OBJECTION REGARDING
         MOTION OF THE CHAPTER 7 TRUSTEE FOR ENTRY OF AN ORDER
        AUTHORIZING THE CHAPTER 7 TRUSTEE TO (I) ABANDON CERTAIN
       INVENTORY AND OTHER PERSONAL PROPERTY, AND (II) REJECT ANY
           UNEXPIRED LEASE OF NON-RESIDENTIAL REAL PROPERTY


          On January 29, 2021, Alfred T. Giuliano, the Chapter 7 Trustee (“Trustee”), filed the

Motion of the Chapter 7 Trustee for Entry of an Order Authorizing the Chapter 7 Trustee to (i)

Abandon Certain Inventory and Other Personal Property, and (ii) Reject Any Unexpired Lease

of Non-Residential Real Property [Dkt. No. 21] (the “Motion”).

          Pursuant to the Notice filed with the Motion, objections to the Motion were to be filed

and served no later than February 12, 2021 at 4:00 p.m. The deadline was extended for West

Chester Fire Insurance Co. through February 18, 2021.                               West Chester Fire Insurance Co.

indicated that it has no objection to the Motion. The undersigned hereby certifies that, as of the

date hereof, he has received no written answer, objection or other responsive pleading to the

Motion. The undersigned further certifies that he has caused the review of the Court’s docket in

this case and no answer, objection or other responsive pleading to the Motion appears thereon.



1
  The debtors in these cases, along with the last four digits of the federal tax identification number for each of the debtors, where
applicable are: Kranos Corporation (0195); Field to Field, Inc. (2509); Man in the Arena, Inc. (4753); Kranos RE Corporation
(0143); Kranos IP Corporation (0238); Kranos IP II Corporation (8804); Kranos IP III Corporation (4356); Kranos Holding
Corporation (5795); Kranos Intermediate Holding Corporation (5814); Kranos Acquisition Corporation (3662); and Kranos
Diamond Sports, Inc. (8530).
               Case 20-13144-BLS      Doc 38    Filed 02/18/21    Page 2 of 2




        WHEREFORE, the Trustee respectfully requests that the Court enter the proposed Order

in the form attached to the Motion.


Dated: February 18, 2021                       ARCHER & GREINER, P.C.

                                                /s/ David W. Carickhoff
                                               David W. Carickhoff (No. 3715)
                                               300 Delaware Ave., Suite 1100
                                               Wilmington, DE 19801
                                               (302) 777-4350
                                               (302) 777-4352 (fax)
                                               dcarickhoff@archerlaw.com

                                               Proposed Counsel to Alfred T. Giuliano,
                                               Chapter 7 Trustee
220385773v1
